NOT DESIGNATED FOR PUBLICATION

                                           No. 123,040


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   DONALD STEVEN TRASS,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Reno District Court; JOSEPH L. MCCARVILLE III, judge. Opinion filed February 19,
2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BUSER, P.J., ATCHESON and SCHROEDER, JJ.


       PER CURIAM: After pleading guilty to three counts of distribution of
methamphetamine and three counts of distribution of heroin, the district court sentenced
Donald Steven Trass to 73 months in prison. With the agreement of the parties, the
district court granted Trass' motion for a downward dispositional departure to 36 months'
probation. About two months after sentencing, Trass admitted to violating his probation
by using methamphetamine on two occasions and was ordered to serve a three-day jail
sanction. One month later, Trass admitted to another probation violation and was ordered
to serve an additional three-day jail sanction.



                                                 1
       Four months after sentencing, the State moved to revoke Trass' probation, alleging
he committed new crimes and violated other probation conditions. The district court held
a hearing on the motion and found Trass had violated his probation by failing to report
and committed a new crime by violating the Kansas Offender Registration Act. Because
the district court originally granted probation as a dispositional departure and Trass
committed a crime while on probation, the district court declined to impose intermediate
sanctions, revoked the probation, and ordered Trass to serve his original prison sentence.


       We accepted this appeal for summary disposition under K.S.A. 2020 Supp. 21-
6820(g) and (h) and Supreme Court Rule 7.041A (2020 Kan. S. Ct. R. 47). We affirm.


       On appeal, Trass does not dispute that he violated the conditions of his probation.
Instead, his sole contention is that the district court erred in revoking his probation and
ordering him to serve the underlying sentence. But once a violation has been established,
the decision to revoke probation is within the district court's discretion. See State v.
Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008). Unless the district court's decision
results from legal or factual error, we may find an abuse of discretion only when no
reasonable person would agree with the decision. State v. Jones, 306 Kan. 948, Syl. ¶ 7,
398 P.3d 856 (2017).


       Trass maintains the district court abused its discretion by revoking his probation
because his "interests would be best served by receiving available impatient treatment
and remaining in the community." Upon our review, we find the district court's decision
was legally and factually appropriate. Under the statute governing probation revocations,
the district court was permitted to bypass intermediate sanctions and impose Trass' prison
sentence because he committed a new crime while on probation and because probation
was originally granted because of a dispositional departure. K.S.A. 2020 Supp. 22-
3716(c)(7)(B), (C).


                                              2
       Since we conclude there was no legal or factual error in the district court's
revocation of probation, we next consider whether the decision was unreasonable.


       Upon our review of the record on appeal, we find nothing unreasonable about the
district court's decision. Trass stipulated to numerous probation violations, including
several violations related to his illegal use of methamphetamine and the commission of a
new crime. Of note, Trotter's repeated violations of probation conditions occurred within
a few short months after he was placed on probation. Under these circumstances, given
his poor performance on probation, a reasonable person could agree that imposing
Trotter's prison sentence was not unreasonable.


       We hold the district court did not abuse its discretion in revoking Trass' probation
and imposing imprisonment.


       Affirmed.




                                             3